Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-9 in the reply filed on 12/09/2020 is acknowledged.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Herron (2012/0174639), with evidence from of Yangyu (Nutrients recovery of source separated urine by forward osmosis and a pilot scale resources-oriented sanitation system) or, in the alternative, under 35 U.S.C. 103 as obvious over Herron (2012/0174639), in view of Yangyu (Nutrients recovery of source separated urine by forward osmosis and a pilot scale resources-oriented sanitation system).
With respect to claim 1, Herron teaches a method of concentrating digestate from a biomass digester (concentration of a wastewater stream from anaerobic digestion, from a food waste digester, producing a residual wastewater stream ([0007-0008]), the method comprising: 5filtering solid matter from the digestate to produce a filtered digestate (a coarse filtering stage which may include a screening  and performing forward osmosis with a draw solution and the filtered digestate as a feed solution (diverting the residual wastewater stream to one side of a forward osmosis membrane, with a saturated salt brine stream on the other side of the membrane and osmotically pull water across  providing a fertilizer stream and a diluted brine stream [0008, 0014]), to produce from the filtered digestate and the draw solution, a digestate concentrate (the fertilizer stream). Herron teaches the wastewater stream having a first amount of ammonia (nutrients and salts in the wastewater, salts include materials such as ammonia, paragraphs [0027], [0032], further ammonia is a known component in biological wastewater), an acid addition treatment may be provided by acidification to only the brine (draw solution).
Yanggu provides evidence of ammonia crossing the membrane of Herron leading to a second lower amount of ammonia in the concentrated stream than the first amount of ammonia in the digestate stream (Yangyu teaches nutrient recovery of urine by forward osmosis (title), where the forward osmosis concentration shows low rejection of nitrogen in using a CTA membrane with rejection rates of 65.8% and 54.7%, and as most of the nitrogen exists as ammonia, which is similar to water and therefore crosses the membrane, since the rejection rate is less than 100 percent, the second amount of ammonia in the concentrate after the FO process would be less than the first amount of ammonia in the digestate/feed stream before the FO process; 4.Concentration effect using synthetic and real urine). Additionally even if not inherent it would be obvious Herron teaches in an embodiment ammonium can be retained in the wastewater stream (digesate) with minimal acid addition by performing the acidification only on the brine implying the movement of ammonia/ammonium into the draw solution. Therefor it would be obvious that a portion of the ammonia in the digestate stream moves into the draw solution, leading to less ammonia in the concentrate than in the digestate.
With respect to claim 2, the method of claim 1 is taught above, Herron teaches the draw solution has a third amount of ammonia and the third amount of ammonia is less than the first amount of ammonia (the draw loop comprises a recycle stream such that the draw loop solution would be expected to comprise an ammonia content, however the ammonia may be largely retained within the filtered waste water rather than passing through the forward osmosis membrane into the draw loop solution, as such the amount of ammonia within the draw solution (third amount) is expected to be less than the first amount of ammonia in the wastewater stream; figure 1; paragraphs [0014, 0032]).

Claim Rejections - 35 USC § 103
Claims 3-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Herron, in view of Yangyu. 
 With respect to claim 3, the method of claim 1 is taught above, Herron teaches 15 the draw solution has a pH that is lower than a pH of the filtered digestate (an acid addition treatment may be provided by acidification to only the brine (draw solution), acidification of the brine would provide a draw solution having a pH which is a lower than a pH of the filtered digestate, [0038]). It would have been obvious to one of ordinary skill in the art to modify the method of the first embodiment of Herron to provide the draw solution with a pH that is lower than a pH of the filtered digestate, in order to retain ammonium in the feed stream with minimal acid addition ([0038]).
With respect to claim 4, the method of claim 1 is taught above, Herron teaches the wastewater stream (filtered digestate) has a pH of ~8 ([0038]), the (filtered) digestate may be subjected to an acidification treatment through an acid addition to the brine (draw solution), acidification of the brine would provide a draw solution having a pH which is different from the pH of the filtered digestate, [0032, 0038]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Herron to provide a difference between the pH of the filtered digestate and the pH of the draw solution, in order to retain ammonium in the feed stream with minimal acid addition (Herron, [0038]). Yangyu teaches a solution having a difference in pH (the pH of the combined solution  5.Influenec of pH on nutrients rejection). Further, where Yangyu teaches that the pH of the combined solution in the forward osmosis process may range from 5-9, with increased nitrogen permeability at pH 5 (Yangyu; 5.Influenec of pH on nutrients rejection), and Herron teaches a feed solution having a pH of 8 (Herron; paragraph [0032)), an optimal pH of the draw solution would be 5 or less to increase nitrogen permeability, resulting in a difference in pH of at least 3 or greater; 5.Influenec of pH on nutrients rejection). It would have been obvious to one of ordinary skill in the art to modify the method of Herron to provide a difference between the pH of the filtered digestate and the pH of the draw solution of from about 2 to about 6, in order adjust the permeability of the membrane to allow a greater amount of ammonia molecules to pass therethrough (Yangyu, 5.Influenec of pH on nutrients rejection).
With respect to claim 5, the method of claim 1 is taught above, Yangyu teaches at pH 7 and lower, nitrogen mainly exists in the form of ammonium ions NH4+, but when the pH of the forward osmosis solution is raised, the nitrogen exists as NH3, and nitrogen passage through the membrane is increased at higher pH because of higher ammonia permeability through the membrane 5.Influenec of pH on nutrients rejection). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Herron, to provide forward osmosis using a membrane having a permeability to ammonia greater than a permeability to ammonium ions, as taught by Yangyu, in order allow a greater amount of ammonia molecules to pass therethrough forming a diluted draw solution enriched in ammonia for use as a fertilizer (Yangyu, Introduction, 5.Influenec of pH on nutrients rejection) the forward osmosis is performed using a membrane having a permeability to ammonia greater than a permeability to ammonium ions
With respect to claim 6, the method of claim 5 is taught above, Herron teaches the membrane includes a cellulose ester ([0056]). 
With respect to claim 9, the method of claim 1 is taught above, Herron teaches a solution includes an acid selected from acetic acid, citric acid, phosphoric acid, sulfuric acid, and combinations thereof (the filtered stream is subjected to acidification by acid addition (solution), the acids may include acetic acid, citric acid, phosphoric acid and sulfuric acid (figure 1, [0008, 0038]), Herron does not teach wherein solution containing the acids is the draw solution. Herron teaches the solution containing acids is the draw solution (an acid addition treatment may be provided by acidification to only the brine ([0038]) the draw solution includes an acid selected from acetic acid, citric acid, hydrochloric acid, maleic acid, nitric acid, phosphoric acid, sulfuric acid, and combinations thereof. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Herron, to provide a draw solution including an acid, as taught in the alternate embodiment of Herron, in order to retain ammonium in the feed stream with minimal acid addition (Herron, paragraph [0038]).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Herron, with evidence from of Yangyu (or, alternatively as obvious over Herron in view of Yangyu), further in view of Murkute (US PG Pub 2015/0360983) 
With respect to claim 7, the method of claim 1 is taught above. Murkute teaches treating wastewater and production of nutrients from wastewater ([0045]), the system comprising anaerobic digestion and forward osmoisis (figure 4), and may include an aerobic reactor, which may oxidize organic carbon and hydrogen, removing the carbonaceous oxygen demand (cellular material), in various embodiments with or without oxidizing nitrogen ([0136]), aerobically digesting one or more of the digestate, the filtered digestate, or the digestate concentrate to reduce the amounts of undigested cellular material.  It would have been obvious to one of ordinary skill in the art to modify the method of 
With respect to claim 8, the method of claim 1 is taught above, Murkute teaches a hydraulic retention time of between 1 hour and 12 hours, preferably between about 3 hours and 6 hours ([0087-0090]), the aerobic digesting is performed for less than 48 hours.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yin (US PG Pub 2018/0170775)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        

		/BRADLEY R SPIES/                                Primary Examiner, Art Unit 1777